Citation Nr: 1236091	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance (DEA) pursuant to Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to October 1945.  He died in March 2008.  The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO in Boston, Massachusetts.  VA will notify the appellant if further action is required.


REMAND

In her May 2009 Substantive Appeal (VA Form 9), the appellant declined a Board hearing.  However, in correspondence received by the Board in August 2012, the appellant requested a Board hearing, but failed to indicate which type of hearing she desired (e.g., a Travel Board hearing or a videoconference hearing).  See 38 C.F.R. §§ 20.700, 20.703, 20.704, 20.705 (2011).
The hearing request is timely, received within 90 days of certification of the appeal in July 2012.  See 38 C.F.R. § 20.1304 (2011).  Thus, a remand to the RO in Boston, Massachusetts, is required to comply with the appellant's hearing request.  

Accordingly, the case is REMANDED for the following action:

The RO in Boston, Massachusetts, must contact the appellant to inquire whether she desires a Travel Board hearing or a videoconference hearing.  Then the RO must schedule the appellant for whatever hearing she chooses, with appropriate notification to her and her representative.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  If the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


